Citation Nr: 9922142	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-02 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





REMAND

The veteran served on active duty from October 1944 to August 
1946.  He has received improved disability pension benefits 
for several years, including special monthly pension benefits 
by reason of being housebound.

The veteran was charged previously with overpayments of 
improved disability pension benefits, and recovery of such 
overpayments were waived by the regional office.

In December 1996, the veteran was informed that he had been 
awarded improved disability pension benefits effective from 
January 1, 1996, based on his report that he and his wife 
each had income only from Social Security.  

In February 1997, the veteran indicated that he had received 
two checks representing an inheritance, and he enclosed 
copies of the two checks.  One check for $1,000 was dated on 
January 6, 1996, and another check dated on January 6, 1997, 
was for $17,510.86.

In late April 1997, the veteran was advised that his improved 
death pension award had been retroactively reduced effective 
from February 1, 1996, and terminated effective from February 
1, 1997.  He was later advised that this had caused an 
overpayment in the amount of $2,259.

In July 1997, the veteran requested a waiver of recovery of 
the overpayment.  The regional office denied the request for 
waiver, and the veteran appealed.  

The question of entitlement to waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) benefits 
also includes whether the overpayment was properly created.

In July 1997, the veteran submitted documents showing that he 
had unreimbursed medical expenses of $1,758 for 1996.  He 
also submitted a statement from an attorney, dated in 
September 1997, indicating that the check for $1,000 on 
January 6, 1996 should have been dated January 6, 1997.  
Further, the attorney indicated that the two checks were 
actually delivered to the veteran and his wife on February 4, 
1997, and that the checks were cashed the same date.

Thereafter, the regional office did recompute the veteran's 
disability award in late 1997 and early 1998.  The regional 
office, in effect, indicated that the 1996 award would not be 
reduced effective from February 1, 1996, but would be 
terminated from February 1, 1997.
 
In addition, the veteran's attorney has indicated that the 
veteran and his wife did not actually receive the checks for 
the inheritance until February 4, 1997, even though the 
checks were dated in January 1997.  In this regard, 38 C.F.R. 
§ 3.660 (1998) provides that, where reduction or 
discontinuance of a running award of improved pension is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  

In this case, the veteran's attorney has indicated that the 
veteran did not actually receive the checks representing the 
inheritance until February 4, 1997.  There is therefore a 
question whether the veteran was entitled to receive improved 
disability pension benefits through February 1997. The amount 
of the overpayment might, therefore, be decreased.  

The regional office has not provided the veteran with a clear 
explanation of how the overpayment was created, and the 
correct amount of the overpayment, in view of the evidence 
submitted by the veteran subsequent to the initial 
retroactive reduction and termination of his award in April 
1997.  

The Board finds that the case needs to be remanded to the 
regional office for an appropriate recalculation of his 
award, recalculation of the amount of the overpayment, and a 
statement to the veteran explaining these actions.  
Accordingly, the case is REMANDED to the regional office for 
the following action:

1.  The regional office should 
recalculate the veteran's award of 
improved disability pension benefits, 
effective from February 1, 1996, 
including any deductions for unreimbursed 
medical expenses.  The regional office 
should also review the effective date of 
any discontinuance of improved disability 
pension benefits, in accordance with the 
provisions of 38 C.F.R. § 3.660.  The 
regional office should then recalculate 
any overpayment which may have been 
created.

2.  The veteran should be asked to 
complete and return a current financial 
status report (VA Form 4-5655) reflecting 
the current income from all sources for 
himself and his wife, family expenses and 
assets.  That report should then be 
included in the claims file.  
 
3.   The question of waiver of recovery 
of the overpayment should again be 
reviewed.  If the denial of the veteran's 
claim for waiver of recovery of the 
overpayment is confirmed, a supplemental 
statement of the case should be issued to 
the veteran relating to the calculations 
of how the overpayment was determined, 
and the reasons for the denial of the 
veteran's claim for waiver.  
Specifically, the regional office should 
provide all income calculations, 
beginning from February 1, 1996 through 
the period of the overpayment, including 
any deductions for unreimbursed medical 
expenses, and the calculation of the 
amounts paid and the amounts due for this 
period.  

No action is required of the veteran until and unless he 
receives further notice.  The purpose of this REMAND is to 
provide due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate determination 
warranted in this case.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).




